Citation Nr: 1215593	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  02-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to service-connected low back disability and right lumbosacral radiculopathy.

3.  Entitlement to service connection for depression, to include as secondary to service-connected low back disability and right lumbosacral radiculopathy.

4.  Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling.

5.  Entitlement to an increased initial rating for right lumbosacral radiculopathy, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1975.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from July 2000, July 2002, and April 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran, his spouse, and his daughter presented testimony before the undersigned at the RO in September 2007.  He submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence.  A copy of the hearing transcript is associated with the Veteran's VA claims folder.

In March 2009, the Board remanded the claim for further development. Unfortunately, current circumstances require additional remand of three of the five issues prior to appellate review, in order to afford the Veteran full due process.  Therefore, the issues of entitlement to service connection for depression and entitlement to increased ratings for a low back disability and right lumbosacral radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent disability rating, effective from January 24, 2000, the date his claim for a TDIU was filed.

2.  The most probative medical evidence of record demonstrates that the Veteran does not currently suffer from PTSD.


CONCLUSIONS OF LAW

1.  The appeal for the claim for entitlement to a TDIU is dismissed as moot.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 4.16(a), 20.202 (2011).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Appeal

The Veteran filed a claim for a TDIU in on January 24, 2000.  Adjudication of the TDIU claim was deferred, pending adjudication of his other claims.  By a February 2010 rating decision, the agency of original jurisdiction (AOJ) granted service connection and awarded a 100 percent disability rating for schizophrenia and bipolar disorder with intermittent psychosis, effective January 24, 2000.  This grant was noted to constitute a full grant of benefits sought with respect to the claim for service connection for a psychosis; the Veteran has not disagreed with the effective date of the award of the 100 percent disability rating.  The RO did not thereafter adjudicate the Veteran's claim for a TDIU rating.  However, as TDIU is payable only when the schedular rating is less than total, the award of the 100 percent disability rating, with an effective date corresponding to the date the claim for a TDIU was received, moots the claim for a TDIU rating.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  This is because a TDIU is only warranted "where the schedular rating is less than total," i.e., less than 100 percent, and a TDIU is considered a lesser benefit than a 100 percent rating.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999). 

Accordingly, the Veteran's appeal for the claim for a TDIU must be dismissed as moot.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

Duties to Notify and Assist

With respect to the Veteran's claim for service connection for PTSD, the AOJ has a duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of how to substantiate his claim.  In the instant case, the Veteran was provided notice of how to substantiate the original claim for service connection on a direct basis in February 2002 and a secondary basis in February 2007.  Both notices explained the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  Furthermore, in additional March 2006 and April 2009 notices, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  

Regarding the timing of the letters, the Board notes that complete notice was not provided until after the initial denial of the claim.  Neither the Veteran nor his representative has alleged that this error is harmful.  Regardless, the Board finds that the Veteran has not, in fact, been prejudiced by this timing error.  Subsequent to the notices, in the March 2010 supplemental statement of the case (SSOC), the AOJ readjudicated the claim based on all the evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notices did not affect the essential fairness of the decision.  Thus, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  Service treatment records have been associated with the claims folder.  All identified and available post-service treatment records have been secured.  In this regard, the Board notes that the Veteran has been in receipt of benefits from the Social Security Administration (SSA) since September 1975.  The United States Court of Appeals for the Federal Circuit recently held that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  In this case, the Veteran's SSA benefits were awarded based upon medical evidence dated in the 1970s, decades before he filed the instant claim in 2001.  Accordingly, as there is no evidence reflecting that SSA records relevant to the Veteran's current claim for service connection for PTSD exist, the Board finds that a remand to obtain such records is not necessary. 

The Veteran was afforded VA examinations in March 2002 and December 2004.  However, deficiencies in these examination reports render them inadequate.  Specifically, both the 2002 and 2004 examinations were conducted without the examiners' review of the Veteran's claims folder.  While the Board acknowledges that review of the claims folder "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim," such review was necessary in the instant case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Here, the Veteran had an extensive history of mental health treatment almost immediately following discharge in 1975, including a number of inpatient hospitalizations, for symptoms that have been attributable to schizophrenia and other psychiatric disabilities other than PTSD.  The March 2002 examination report does not reveal that the Veteran provided a sufficient description of that history, and it was therefore not considered by the examiner in rendering her diagnosis.  Moreover, the December 2004 VA examiner specifically noted that "[u]nfortunately, the C-file was not available until several days after seeing the veteran and so specific issues which a prior review may have revealed could not be addressed."  Thus, the underlying reasoning that formed the bases for the 2002 and 2004 VA examiners' diagnoses and opinions is flawed, as the examiners were not fully informed of the Veteran's lengthy mental health history immediately following service at the time the examinations were conducted.  Accordingly, the Board finds that the March 2002 and December 2004 VA examination reports are inadequate for rating purposes.  See 38 C.F.R. § 4.2; see also id. at 304. 

As a result of the above-cited deficiencies in the 2002 and 2004 VA examination reports, the Board remanded the appeal in March 2009 and directed the AOJ to obtain a new VA examination to determine whether PTSD was present.  A review of the record indicates that the AOJ has completed, to the extent possible, the development requested by the Board in its remand, as a VA PTSD examination was conducted in October 2009.  See Stegall v. West, 11 Vet. App. 268 (1998).  The report of the October 2009 VA examination reflects that the examiner reviewed the Veteran's complete VA claims folder, recorded his current complaints, conducted an appropriate mental status examination, and provided a complete rationale for all opinions expressed.  Thus, unlike the 2002 and 2004 VA examination reports, the October 2009 VA examination report is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection

The Veteran seeks service connection for PTSD based on alleged stressor events that occurred while he was hospitalized for a back injury during basic training.  Alternatively, he asserts that his PTSD is secondary to his service-connected low back disability and right lumbosacral radiculopathy.
In general, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disability which is proximately due to or the result of a service-connected disease or injury shall also be service-connected.  See 38 C.F.R. § 3.310. 

In this regard, as noted above, the Veteran is currently service-connected for schizophrenia and bipolar disorder with intermittent psychosis at 100 percent disabling.  The question before the Board is whether service connection is available for a third psychiatric disability, PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); see also 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41,092 (July 15, 2010).  

The evidence does not reflect that the Veteran engaged in combat with the enemy, or that his stressors are related to a fear of hostile military or terrorist activity, and he does not contend otherwise.  Accordingly, although applicable to his claim, the above-cited regulations will not be considered.  Id.

In cases such as this, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat or a fear of hostile military or terrorist activity, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Here, the Board need not address whether there is evidence that substantiates the occurrence of the Veteran's claimed stressors, as the most probative evidence of record demonstrates the Veteran does not currently suffer from PTSD.

The record contains conflicting evidence in this regard.  In the Veteran's favor are VA outpatient records diagnosing PTSD.  For example, J.B., M.D., rendered a diagnosis of PTSD in a January 2000 report.  At that time, the Veteran described his participation in a PTSD group at the Vet Center, as well as his in-service injury and subsequent hospitalization.  In terms of a mental status evaluation, Dr. J.B. noted that the Veteran was able to maintain overall stability, and that he evidenced no suicidal ideation or psychosis thought process.  She ultimately diagnosed "bipolar disorder/PTSD."

Also of record is an October 2003 record from P.A., M.D., and a January 2004 record from C.N., M.D.  Dr. P.A. noted that he had evaluated the Veteran and diagnosed PTSD and schizoaffective disorder.  Dr. C.N.'s report is difficult to read, but indicates that the Veteran is being "followed up by" Dr. P.A. for schizoaffective disorder and PTSD.

Against a diagnosis of PTSD is the report of the October 2009 VA examination.  At that time the Veteran reported experiencing severe depression, paranoia, hallucinations and delusions, which caused him to isolate and avoid all social contact with others.  He reported having nightmares concerning his in-service injury and associated hospitalization.  The examiner indicated that he reviewed the Veteran's claims folder, and commented on the Veteran's multiple hospitalizations and prior diagnoses of bipolar disorder and atypical psychotic disorder.  After performing mental status examination, in which the Veteran exhibited manic behavior, the examiner concluded that, with the exception hallucinations, the Veteran did not manifest any of the symptoms he reported.  Instead, his affect was expansive, his speech was excessive, and he was oriented to time, place and person.  His memory and concentration were mildly impaired secondary to depression, as well as his abstract reasoning, judgment and insight.  Based on these findings and review of the pertinent medical history, the examiner concluded that the Veteran did not suffer from PTSD.  Rather, the examiner felt that the Veteran suffered from major depression with psychotic features.  He reasoned that a thought disorder marked by hallucinations and delusions, such as that exhibited by the Veteran, is characteristic of a more severe type of depressive disorder, as opposed to PTSD.  The examiner also commented that the Veteran's current symptoms were too severe, too profound and too intense to attribute to injuries sustained while in the military service.

In weighing the respective medical opinions, the Board finds that the October 2009 VA examiner's opinion holds the most probative weight.  This opinion reflects a full review of all medical and competent and credible lay evidence of record, reveals a complete familiarity with the Veteran's medical history, is supported by detailed findings and rationale, and is couched in certain terms.  Furthermore, the examiner's opinion is buttressed by the findings of a January 2007 VA PTSD screen, which was completely negative.

The statements from Drs. P.A. and C.N. hold less probative weight than the October 2009 VA opinion because they are not supported with an analysis that the Board could weigh against any contrary opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Crucially, it is unclear whether these physicians were fully informed of the Veteran's lengthy mental health history following service.  Additionally, it does not appear that Dr. C.N. performed a mental status evaluation of the Veteran, and although Dr. P.A. indicated that he "evaluated" the Veteran, he did not report any findings regarding the Veteran's current symptomatology or provide any basis for his conclusion that a diagnosis for PTSD was warranted at that time.  

Although Dr. J.B. did examine the Veteran, her January 2000 opinion also holds less probative weight than the October 2009 VA opinion.  First, her mental status evaluation was far less substantial than the VA examiner's.  Second, she provided no explanation as to how identified symptoms of overall stability, and a lack of suicidal ideation or psychosis thought process substantiated her diagnosis of PTSD in addition to a diagnosis of bipolar disorder, particularly in light of the Veteran's extensive history of psychosis.  In this regard, although the Veteran provided some medical history to Dr. J.B., she was not fully informed of his pertinent mental health background.  Significantly, the Veteran reported that he attended a "PTSD group," which implies that he has been diagnosed with the same.  To the contrary, the Veteran's team leader for his group therapy, J.G., M.A., submitted a statement in September 2007 that indicates the Veteran has been solely treated for depression in those sessions.  Thus, Dr. J.B.'s diagnosis was based, in part, on an inaccurate medical history from the Veteran.  Finally, Dr. J.B. did not identify the stressor that formed the basis for her diagnosis of PTSD.  For these reasons, Dr. J.B.'s opinion is of less probative value than the evidence against a diagnosis of PTSD.

The Board acknowledges that the record contains other fleeting references in the VA outpatient records to a diagnosis of PTSD, to include the December 1999 notation by A.R., M.D., descriptions of the Veteran's past medical history, and references to treatment of PTSD symptoms in the group therapy notes that are not specific to the Veteran.  However, there is no indication that the participating health care professionals who diagnosed PTSD, referenced a prior diagnosis of PTSD, or described appropriate treatment of PTSD symptomatology ever performed a mental status examination of the Veteran, or even reviewed the other medical evidence in the claims folder.  As with the records from Drs. P.A. and C.N., these references in the VA outpatient records are not supported with an analysis that the Board could weigh against any contrary opinion.  Id.  Moreover, it appears that those professionals relied on the Veteran's reported history in rendering a diagnosis of PTSD, which, as described above, has been inaccurate and therefore entitles these diagnoses to no greater weight than the reports of the Veteran himself.  See generally Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005)(the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  

Finally, to the extent that the Veteran and other laypersons, such as his spouse and daughter, assert that the Veteran is suffering from PTSD, the Board finds that the lay evidence of record is not sufficient to establish such a diagnosis.  Although the Veteran is competent to report his psychiatric symptoms, and his spouse and daughter are competent to report their observations of the same, they are not competent to establish a diagnosis of a psychiatric disorder such as PTSD.  In this regard, while lay testimony may suffice to establish the diagnosis of an easily recognizable medical condition, such as a dislocated shoulder, diagnosing a psychiatric disability such as PTSD is a matter that requires medical expertise, which the Veteran and his family members do not contend to have, nor does the evidence otherwise confirm. 

Therefore, upon consideration of all of the evidence of record, the Board finds, for the reasons explained above, that the October 2009 VA examiner's opinion is the most probative evidence of record and carries the most probative weight on the question of whether the Veteran currently evidences PTSD. 

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  In this case, as the most probative evidence of record demonstrates that the Veteran does not currently suffer from PTSD, there can be no award of service connection on either a direct or secondary basis.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The appeal for the claim for a TDIU is dismissed.

Service connection for PTSD, to include as secondary to service-connected low back disability and right lumbosacral radiculopathy, is denied.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's remaining claims.

First, the claim for service connection for depression must be remanded for compliance with two of the Board's March 2009 remand directives.  Specifically, in the March 2009 remand, the Board recognized that the Veteran had advanced both direct and secondary service connection theories of entitlement.  The Board then instructed the AOJ to provide notice regarding how to substantiate his claim on both a direct and secondary basis, as the Veteran had not received a notice letter specific to depression.  In this regard, although the Veteran was provided with a notice letter in April 2009 that specifically mentioned his depression claim, the letter did not advise the Veteran as to the evidentiary requirements for direct or secondary service connection.

Additionally, the Board observed in the March 2009 remand that, in light of several diagnoses of depressive disorder and the Veteran's regular complaints of a depressed mood (including on service separation), a medical opinion was warranted to address whether the Veteran's depression was related to service or a service-connected disability.  On remand, the Veteran underwent a VA examination in October 2010.  A review of the examination report shows that the VA examiner opined that that there was no connection between the Veteran's severe major depression and his military service.  He also stated that "[s]evere depression and severe mood disorders that are secondary to medical conditions, such as severe orthopedic pain [,] are never accompanied by thought disorder."  While the VA examiner addressed whether the Veteran's depression was related directly to service, he did not fully address whether his service-connected disabilities caused his depression or whether the Veteran's service-connected disabilities aggravated his depression. 

The Court has held that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although VA is required to comply with remand orders, it is substantial, not absolute, compliance that is required.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As the Veteran has not received a proper notification letter and the VA examiner's opinion is not fully responsive to the Board's opinion request, there has not been substantial compliance with the March 2009 remand for the depression claim.  Such deficiencies must be remedied on remand. 

Second, with regard to the increased rating claims, the Veteran has reported that he receives regular chiropractic treatment.  See, e.g. the November 2004 and October 2009 VA examination reports.  A January 2004 statement from M.F. indicates that the Veteran reports to her office twice per week for chiropractic care; however, no records from that provider are of record.  Thus, upon remand, complete records from this private provider should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, on remand, records of VA treatment dated after April 2007 should be associated with the claims folder.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board sincerely regrets the additional delay caused by this remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, these remaining issues are REMANDED for the following action:

1.  Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim of service connection for depression.  The letter should specifically advise him of the evidence required to support a claim for direct and secondary service connection.

2.  After obtaining the necessary authorizations from the Veteran, obtain and associate with the claims folder private medical records from chiropractor M.F. dated since January 2000.  All attempts to secure these records must be documented in the claims folder.

3.  Obtain and associate with the claims folder records from the VA Medical Center in Lyons, New Jersey, and from the outpatient clinic in Trenton, New Jersey, dated from April 2007 to the present.  All attempts to secure those records must be documented in the claims folder.

4.  Return the examination report to the VA examiner who conducted the October 2010 VA examination (or another examiner if unavailable) along with the claims folder.  Request the VA examiner to provide opinions on:

(a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability and right lumbosacral radiculopathy caused his depression. 

(b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability and right lumbosacral radiculopathy aggravated his depression (i.e., permanently worsened the underlying disorder beyond its normal progress).  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  

The examiner should set forth a rationale for all opinions expressed and conclusions reached. 

5.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


